NOT FOR PUBLICATION                           FILED
                                                                          SEP 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CALEB AVERY T’BEAR,                             No. 20-16348

      Plaintiff-counter-                        D.C. No. 3:17-cv-00796-JSC
      defendant-Appellant,

 v.                                             MEMORANDUM*

BARRY FORMAN,

      Defendant-counter-claimant-
      Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
              Jacqueline Scott Corley, Magistrate Judge, Presiding**

                         Submitted September 14, 2021***

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Caleb Avery t’Bear appeals pro se from the district court’s order granting

attorney’s fees in this diversity action concerning t’Bear’s default on promissory


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
notes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo whether

a state statute permits attorney’s fees, Kona Enters., Inc. v. Estate of Bishop, 229

F.3d 877, 883 (9th Cir. 2000), and for an abuse of discretion an award made

pursuant to state law, Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,

898 (9th Cir. 2006). We affirm.

      The district court did not err in awarding attorney’s fees to defendant

Forman because the promissory notes provided for attorney’s fees in actions that

encompass the claims and counterclaims brought in this case, and the record

demonstrates that the district court did not abuse its discretion in setting the

amount of its award. See Cal. Civ. Code § 1717 (allowing an award of attorney’s

fees in an action “on a contract” where the contract specifically provides for

attorney’s fees that are incurred to enforce that contract); PLCM Grp., Inc. v.

Drexler, 997 P.2d 511, 518-20 (Cal. 2000) (noting a trial court’s “broad authority

to determine the amount of a reasonable fee” under § 1717 and discussing the

relevant factors); Hjelm v. Prometheus Real Estate Grp., Inc., 208 Cal. Rptr. 3d

394, 404 (Ct. App. 2016) (explaining that California courts interpret “on a

contract” broadly, and § 1717 applies if the action “arises out of, is based upon, or

relates to” a contract that contains an attorney’s fee provision). We reject as

meritless t’Bear’s contention that the attorney’s fee award was unconscionable.

      We do not consider t’Bear’s remaining contentions, including those


                                           2                                       20-16348
concerning the district court’s findings of fact and conclusions of law, judgment,

and order denying t’Bear’s motion for post-judgment relief. Those issues are

outside the scope of this appeal, and this court has previously dismissed for lack of

jurisdiction t’Bear’s separate, untimely appeals raising them. See t’Bear v.

Forman, No. 20-15619 (9th Cir. June 26, 2020) (order); t’Bear v. Forman, No. 20-

16742 (9th Cir. Nov. 23, 2020) (order); see also Nutrition Distrib. LLC v. IronMag

Labs, LLC, 978 F.3d 1068, 1081 (9th Cir. 2020) (notice of appeal that is timely

only as to attorney’s fee order does not allow appellate review of underlying

judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                     20-16348